Worden, J.
While I concur in the opinion prepared in this case by Judge Downey, speaking for the majority of the *574court, yet, as there is a diversity of views entertained upon the question involved, I deem it not inappropriate that I should very briefly state the ground of my concurrence.
It seems to me that one of the three following propositions must be maintained, viz.: Either, first, that the act for the incorporation of cities vests no judicial authority in a city judge, where one is elected, in respect to violations of city ordinances; or, second, that it does vest such authority, but to be exercised by him concurrently with the mayor; or, third, that such authority is vested solely in the city judge, where one is elected, to the exclusion of the like authority in the mayor.
It is clear enough that the second proposition cannot be maintained. It was very evidently not intended that there should be two courts, that of the judge and the mayor, having concurrent jurisdiction over the same matters. If the city judge is vested with jurisdiction in such cases, it must be exclusive ; and where such judge is elected and vested with jurisdiction, the jurisdiction otherwise vested in the mayor must be ousted or taken away. The question then arises, does the act, when a city judge is elected, vest him with jurisdiction in such cases, and oust the mayor of the like jurisdiction ?
This jurisdiction is conferred upon the mayor in express terms, while it is not thus conferred upon the city judge. The statute does not provide that upon the election of a city judge he shall exercise the jurisdiction otherwise conferred upon the mayor; nor is there anything in the act,- beyond mere inference and conjecture, that takes away the jurisdiction of the mayor and vests it in the judge. The construction that shall invest the judge with jurisdiction must divest the mayor. The statute not only does not so enact, but, whatever may have been the unexpressed intention of the legislature, no just implication arises from anything expressed that works such results. The case, in my opinion, is not like that of a change of venue from the judge of one court to that of another. When the venue is thus changed, the jurisdiction passes from one to the other, if not by the express terms of the law, by irresistible implication.
*575If these views are correct, it follows that the first proposition roust be true.